DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are represented by Stern et al. (US 5,344,496), Bettonte et al. (EP 2 122 269) and Lee (KR 10 2016 0062451; see English machine translation). 
	Stern discloses many of the claimed features such as a concentrating photovoltaic solar sub-module having a concave geometric shape and a multi-layer assembly comprising a photovoltaic receiver, where the solar concentrator cell array is cured by heated press means to form a unitary integral cell array, as set forth previously in the Office Action, the reference does not teach nor render obvious the claimed feature in which during lamination, a uniform vertical load is gradually applied to a top of the counter-mold applying a progressive pressure up to a plateau of 1000 mbar because no further details regarding the heated press means was disclosed by Stern and the claimed method was not found to be suggested in prior arts. 
	Bettonte discloses a mirror concentrator that is formed by applying pressure at values equal to or greater than one atmosphere and heat through thermoforming by using a vacuum to reduce the pressure within a container to gradually press said mirror concentrator against a mold ([0021]-[0026]), but the reference does not teach nor render obvious the claimed feature in which during lamination, a uniform vertical load is gradually applied to a top of the counter-mold applying a progressive pressure up to a plateau of 1000 mbar because Bettonte teaches applying pressure at values equal to or greater than one atmosphere through a vacuum without gradual application with a uniform vertical load.
	Lee discloses a reflective concentrator for a photovoltaic array, wherein the reflective film is pressed on a mold with vacuum or air pressure to form the desired shape (page 3; Figure 4), but the reference does not teach nor render obvious the claimed feature in which during lamination, a uniform vertical load is gradually applied to a top of the counter-mold applying a progressive pressure up to a plateau of 1000 mbar because no further details regarding the forming of the desired shape was disclosed by Lee and the claimed method was not found to be suggested in prior arts.
	Therefore, the claimed invention was found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721